Case 3:20-cv-12800-RHC-APP ECF No. 35, PageID.247 Filed 08/13/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

YOUNGSOFT, INC, et al.,

                      Plaintiffs,
v.
                                                         Case No. 20-12800
THE SKYLIFE COMPANY, INC.,

                Defendant.
________________________________/

     ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANT,
     STAYING ALL PROCEEDINGS FOR 21 DAYS, EXTENDING THE DISPOSITIVE
        MOTION CUT-OFF, AND SETTING DATE FOR STATUS CONFERENCE

        Phillip A. Schaedler filed a “Motion to Withdraw as Counsel for Defendant” citing

a breakdown in the attorney client relationship. (ECF No. 30.) On August 10, 2021, the

court held a hearing on the motion. A representative for Defendant corporation

appeared at the hearing and consented to Schaedler’s withdrawal, indicating that she is

diligently working to find new counsel. The court also advised the corporate

representative that a corporation cannot represent itself, so failure to expediently retain

counsel would result in the Defendant having to proceed unrepresented. Mr. Schaedler

expressed a willingness to help Defendant complete some discovery matters in the

interim and work to transition the case to a new counsel of record. For the reasons

stated on the record, the court finds that the motion to withdraw should be granted. The

court will stay the proceedings for 21 days to provide Defendant an opportunity to retain

new counsel.

        At the joint request of counsel, the court will also extend the dispositive motion

deadline to September 21, 2021. Accordingly
Case 3:20-cv-12800-RHC-APP ECF No. 35, PageID.248 Filed 08/13/21 Page 2 of 2




         IT IS ORDERED that the Motion to Withdraw is GRANTED and attorney Phillip A

Schaedler is permitted to withdraw as counsel for Defendant, effective on the

appearance of substitute counsel.

         IT IS ORDERED that all proceedings in this case are hereby STAYED until

September 1, 2021.

         IT IS ORDERED that the dispositive Motion Cutoff is RESET to September 21,

2021.

         IT IS FURTHER ORDERED that counsel for the parties are DIRECTED to

appear for a status conference on September 7, 2021, at 11:00 a.m.



                                                               s/Robert H. Cleland                    /
                                                               ROBERT H. CLELAND
                                                               UNITED STATES DISTRICT JUDGE
Dated: August 13, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, August 13, 2021, by electronic and/or ordinary mail.

                                                                s/Lisa Wagner                         /
                                                                Case Manager and Deputy Clerk
                                                                (810) 292-6522
S:\Cleland\Cleland\AAB\Opinions and Orders\Civil\20-12800.YOUNGSOFT.OrderGrantingWithdrawl.AAB.docx




                                                          2
